United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2691
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
Miguel Corona-Ramirez,                   *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: January 11, 2005
                                 Filed: January 19, 2005
                                  ___________

Before WOLLMAN, FAGG, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       After a commercial wrecker failed to stop at a state weigh station, an Arkansas
state trooper stopped the wrecker. The trooper became suspicious because the
wrecker had New Mexico license plates, but was towing another truck with Georgia
license plates. The driver stated he was being paid $4500 to tow the truck, which
needed a new transmission and belonged to a passenger, Miguel Corona-Ramirez.
The trooper believed the towing cost exceeded the truck’s value and the cost to
replace the transmission. The trooper also saw an abnormal gap between the truck’s
gas filler neck and left rear wheel, indicating a modification to lift the truck bed to
hide contraband. After the trooper started a safety inspection and log check, the
driver and Corona-Ramirez signed forms consenting to a search of their trucks.
Officers found fifty-six pounds of methamphetamine inside oxygen tanks in the
towed truck.

       The Government later filed drug charges against Corona-Ramirez. After the
district court* denied Corona-Ramirez’s motion to suppress, Corono-Ramirez
conditionally pleaded guilty to possession with intent to distribute methamphetamine.
Corona-Ramirez appeals the denial of his motion to suppress. In reviewing the
denial of Corona-Ramirez’s motion to suppress, we review the district court’s factual
findings for clear error and the district court’s conclusions about probable cause and
reasonable suspicion to stop the vehicle de novo. United States v. Mallari, 334 F.3d
765, 766 (8th Cir. 2003).

      Corona-Ramirez first asserts the officer lacked probable cause to stop and
search the vehicle. We agree with the district court that the trooper could reasonably
believe the wrecker’s driver violated state law when he failed to obey a sign directing
trucks and commercial vehicles to stop at the weigh station. The traffic violation
created probable cause to stop the wrecker’s driver. United States v. Ramos-
Caraballo, 375 F.3d 797, 800-01 (8th Cir. 2004).

        Corona-Ramirez next argues the detention exceeded the proper scope of the
traffic stop. As the district court concluded, the investigation and detention of the
wrecker’s occupants after the initial traffic stop were reasonable and lawful. The
officers could expand the scope of investigation beyond the reason for the initial
traffic stop as the circumstances and reasonable suspicion dictated. United States v.
Foley, 206 F.3d 802, 806 (8th Cir. 2000). Almost immediately after stopping the
wrecker, the trooper noticed suspicious factors about the vehicle and its occupants


      *
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                         -2-
that increased as the trooper carried out the routine tasks associated with the traffic
stop. These factors included the cost effectiveness of a New Mexico wrecker
transporting a utility vehicle to Georgia to fix a transmission, a strong smell of air
freshener, the presence of a radar detector, and presence of a Red Bull container, the
lack of luggage or clothing for the multistate trip, Corona-Ramirez’s avoidance of eye
contact with the trooper, a locked tailgate on the truck, and modifications to the truck,
including a hidden compartment under the wheel bed. The suspicious factors caused
the trooper to form a reasonable suspicion that criminal drug activity might be afoot.
The reasonable suspicion justified the trooper’s questions about whether there were
drugs in the vehicles and supported the trooper’s requests for consent to search them.
United States v. Pereira-Munoz, 59 F.3d 788, 791-92 (8th Cir. 1995). The twelve
minutes that elapsed between the start of the traffic stop and the driver’s consent to
search the wrecker did not amount to an unreasonable period of detention. Corona-
Ramirez consented to the search of his truck just a few minutes later.

       Corona-Ramirez also asserts he did not validly consent to search the truck.
The district court’s finding that Corona-Ramirez’s consent was voluntary is not
clearly erroneous. United States v. Smith, 260 F.3d 922, 924 (8th Cir. 2001). When
the trooper asked for consent to search the truck, he spoke to Corona-Ramirez in
Spanish and obtained both verbal consent and written consent on a form written in
Spanish. The trooper told Corona-Ramirez he had a right to withhold consent, made
no promises or misrepresentations to him, and did not use any coercive tactics.
Corona-Ramirez appeared to understand what the trooper was asking and his rights
in connection with the request. Under the totality of the circumstances, the trooper
could reasonably believe Corona-Ramirez consented to the search. United States v.
Guerrero, 374 F.3d 584, 588 (8th Cir. 2004).

      Corona-Ramirez last contends the scope of the search exceeded his consent to
search his truck. Even if the search of the oxygen tanks exceeded the scope of the
consent, the search was lawful because discoveries the officers made while acting

                                          -3-
within the scope of the consent provided sufficient probable cause to search the entire
vehicle and its contents. Probable cause to search an entire vehicle includes any
containers located within the vehicle that could reasonably contain the object of the
search. United States v. Wells, 347 F.3d 280, 287 (8th Cir. 2003); United States v.
Alverez, 235 F.3d 1086, 1089 (8th Cir. 2000).

      We thus affirm the district court’s denial of Corona-Ramirez’s motion to
suppress.
                    ______________________________




                                         -4-